 


110 HR 2243 IH: To better provide for compensation for certain persons injured in the course of employment at the Santa Susana Field Laboratory in California.
U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2243 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2007 
Mr. Gallegly introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To better provide for compensation for certain persons injured in the course of employment at the Santa Susana Field Laboratory in California. 
 
 
1.Definition of member of special exposure cohort 
(a)In generalSection 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14)) is amended by adding at the end the following new subparagraph: 
 
(D)The employee was so employed for a number of work days aggregating at least 250 work days before January 1, 2006, by the Department of Energy or a Department of Energy contractor or subcontractor at the Santa Susana Field Laboratory in California.. 
(b)ReapplicationA claim that an individual qualifies, by reason of section 3621(14)(D) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (as added by subsection (a) of this Act), for compensation or benefits under such Act shall be considered for compensation or benefits notwithstanding any denial of any other claim for compensation with respect to such individual. 
 
